Citation Nr: 0637094	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to 
August 1946, from August 1950 to September 1953, and from 
April 1957 to August 1972.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A notice of disagreement (NOD) was filed in January 2004, and 
the RO issued a statement of the case (SOC) in March 2004.  
The Board notes that, in April 2004, the veteran's 
representative submitted additional evidence with a statement 
that the veteran would like to "cancel" his appeal and 
reopen his claim concerning TDIU.  Although an appellant's 
authorized representative may withdraw an appeal, 38 C.F.R. 
§ 20.204(a), the RO did not accept the withdrawal of the 
appeal.  Instead, the RO considered the evidence and issued a 
supplemental SOC in July 2004.  Thereafter, the veteran 
submitted a VA Form 9 in July 2004.  Had he not withdrawn his 
NOD, this appeal would have been timely filed.  38 C.F.R. 
§ 20.302(b).

Given the expressed desire to withdraw the appeal in April 
2004, the VA Form 9 filed in July 2004 could be a timely NOD 
with the January 2004 decision.  See 38 C.F.R. §§ 20.201, 
20.302(a).  The Board sees no benefit to the veteran in 
remanding this appeal for the issuance of another SOC on the 
basis that the previous NOD had been withdrawn. The veteran 
has already been given both a SOC and a supplemental SOC that 
addresses all the evidence received by the RO.  Moreover, as 
the veteran has clearly expressed his desire to continue his 
appeal by filing a timely VA Form 9 and appearing at a 
hearing before the Board, the Board finds no prejudice to the 
appellant in waiving the filing of another appeal.  See 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  




FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran is unemployable due solely to his service-
connected bilateral hearing loss and eye disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2006).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2006).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2006).  Factors to be considered are the 
veteran's education, employment history, and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question in a TDIU case, however, is whether the veteran 
is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in 
fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The veteran is service connected for bilateral hearing loss 
(50 percent), optic nerve atrophy right eye with light 
perception only (30 percent) and post-operative right 
inguinal hernia repair (0 percent).  At 70 percent, the 
veteran's combined disability rating meets the schedular 
criteria for consideration of a TDIU.  See 38 C.F.R. §§ 
4.16(a), 4.25 (2006).  Although the veteran meets the 
percentage requirements under 38 C.F.R. § 4.16(a), the 
objective medical evidence simply does not show that the 
disabled veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

The veteran claims that he is entitled to a TDIU due to his 
service-connected right eye and bilateral hearing loss 
disabilities.  He reports completing three years of high 
school and indicates that he had no other education or 
training before or since he became too disabled to work.  The 
veteran contends that he went into law enforcement after his 
separation from service, where he worked for approximately 
three years as a deputy sheriff before problems with his 
hearing and sight made it too dangerous for him to continue 
working in that field.  He indicates that he attempted to go 
back to bricklaying work after leaving law enforcement, but 
that he could not see well enough to lay bricks correctly and 
terminated that employment in 1978.  He denied trying to find 
another job after 1978, and reported that he was only trained 
for jobs in the military, law enforcement and masonry fields.  
See June 2003 VA Form 21-8940; September 2003 general medical 
examination report; January 2004 notice of disagreement 
(NOD); July 2004 VA Form 9; November 2006 hearing transcript.   

The veteran underwent several VA compensation and pension 
(C&P) examinations in May 2003.  Impressions of postoperative 
inguinal hernia repair, asymptomatic; posterior segment, 
vascular occlusive event, uncertain type, right eye; advanced 
cataract, brunescent type, right eye; and nuclear sclerotic 
cataract, moderate, left eye, were made.  See miscellaneous 
digestive conditions and eye examination reports.  The VA 
examiner who conducted the eye examination noted that it 
appeared the veteran has been legally blind in the right eye 
for many years and that the veteran had been told by his 
local ophthalmologist that removing the right cataract would 
do no good because of other problems with the right eye.  It 
was also noted that the veteran had developing left eye 
cataract and was considering surgery.  

The RO subsequently requested a medical opinion as to the 
effect of the veteran's service-connected disabilities on his 
ability to work, which was provided in September 2003.  It 
was determined that the veteran's hearing should not 
contribute to his unemployability.  See audio examination 
report.  As far as his eye condition, it was reported that 
the veteran has been legally blind in the right eye since the 
1950s from an apparent vascular occlusive event, and that the 
left eye has continued to see normally for his age, although 
there was some mild-to-moderate decrease in his vision during 
the May 2003 examination that appeared mostly due to cataract 
formation.  The examiner reported that the left eye problems 
are typical problems for the veteran's age, and that the 
right eye condition only affects his employability as it has 
since it first occurred in the 1950s, which means that the 
veteran's status as monocular has not changed since then.  
See eye examination report.  

The Board acknowledges a statement in support of the 
veteran's claim that was submitted by [redacted] in March 
2004, who indicates that the veteran began working in the 
Sheriff's office in July 1976 after leaving work as a bridge 
superintendent due to hearing and vision impairment.  Mr. 
[redacted] reports working as a field deputy sheriff at the 
same time as the veteran, until the veteran's departure in 
1979 as a result of his sight and hearing becoming 
progressively worse, making it difficult and sometimes 
dangerous for him to continue his duties.  He also asserts 
that, to his knowledge, the veteran has not had another job 
since that time.  Although Sheriff [redacted] statement 
addresses the veteran's ability to work as a deputy sheriff, 
it does not address whether the veteran's service-connected 
disabilities alone would prevent the veteran from securing or 
following other gainful employment.  

While the Board does not doubt that the veteran's service-
connected bilateral hearing loss and right eye disability had 
some effect on his employability - and that, as the veteran 
has described, the service-connected hearing loss and vision 
problems could affect his ability to work in law enforcement 
and masonry -- the preponderance of the evidence does not 
support his contention that his service connected 
disabilities are of such severity so as to preclude his 
participation in any form of substantially gainful 
employment.  The medical opinion of record indicates that the 
veteran's hearing loss should not contribute to his 
unemployability.  By his own testimony, the veteran was able 
to perform his duties in the military, as a brick layer, and 
as a deputy sheriff despite becoming legally blind in the 
right eye sometime in the 1950s, and continued to work until 
1978.  In fact, the VA examiner noted that the right eye only 
affects his employability as it has since the 1950s, when it 
first occurred, and that his status has not changed since 
that time.  See September 2003 eye examination report.  Based 
on the opinions provided in September 2003, entitlement to a 
TDIU is not warranted.  Since the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claim (enclosure entitled "What the 
evidence must show"); that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See August 2003 letter.  A March 2004 statement of 
the case (SOC) later advised him of the need to provide any 
evidence in his possession that pertains to the claims.  The 
Board acknowledges that the enclosure reference above is not 
part of the claims folder.  There is no indication, however, 
that the veteran did not receive it.  As such, VA fulfilled 
its notification duties.  Quartuccio, 16 Vet. App. at 187.  
Although the veteran was not provided notice of the effective 
date of any grant of TDIU, there is no prejudice in 
proceeding with the issuance of a final decision as the claim 
is being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA and private medical records have 
been associated with the claims file and he was afforded 
several appropriate VA examinations in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained and 
the veteran indicated that he has no other information or 
evidence to submit.  See March 2006 response form; November 
2006 hearing transcript.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


